In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Queens County (Richroath, J.), dated November 14, 2003, which, upon a fact-finding order of the same court dated September 30, 2003, made after a hearing, finding that she had abused and neglected the child, inter alia, released the child to the father. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A child’s out-of-court statements may form the basis for a finding of abuse and neglect as long as they are sufficiently corroborated by other evidence tending to support the reliability of the child’s statements (see Family Ct Act § 1046 [a] [vi]; [b] [i]). Contrary to the mother’s contention, the social worker’s personal observations of the child’s injuries and the child’s medical records were sufficient to corroborate the child’s out-of-court statements (see Family Ct Act § 1046 [a] [vi]; [b] [i]; Matter of Dareth O., 304 AD2d 667, 668 [2003]; see generally Matter of Nicole V., 71 NY2d 112, 118-119 [1987]). The findings of the Family Court on the issues of credibility are entitled to great weight, and we find no reason to disturb its determination of the factual issues (see Matter of H. Children, 276 AD2d 485, 486 *602[2000]; Matter of Ely P., 167 AD2d 473, 474 [1990]). Furthermore, a preponderance of the evidence established that the child was abused and neglected by the mother (see Matter of Angelique M., 10 AD3d 659 [2004]; Matter of Beverly WW., 159 AD2d 802, 804 [1990]). Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.